t c summary opinion united_states tax_court million hussein petitioner v commissioner of internal revenue respondent docket no 21394-13s filed date million hussein pro_se michael s hensley for respondent summary opinion chiechi judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursu- hereinafter all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure ant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax tax for his taxable_year of dollar_figure we must decide whether the dollar_figure that petitioner concedes he received during from the health human services agency of the county of san diego california is includible as nonemployee compensation in his gross_income for his taxable_year we hold that it is background some of the facts have been stipulated and are so found petitioner resided in california at the time he filed the petition during petitioner million hussein mr hussein was employed by sdh services west llc sdh services to perform housekeeping services in hospitals and by the san diego unified school district to serve food to students at school there are other issues self-employment_tax issues for petitioner’s taxable_year namely whether petitioner is liable for and entitled to a deduction in part for increased self-employment_tax attributable to the dollar_figure that petitioner concedes he received and that respondent claims is nonemployee compensation_for that year resolution of the self-employment_tax issues is computational in that our resolving whether that dollar_figure is includible as nonemployee compensation in petitioner’s gross_income for his taxable_year will resolve those issues in mr hussein submitted an application to the health human services agency of the county of san diego california san diego health human services for a family child care home license which that agency ap- proved during mr hussein worked as a caretaker for certain children his caretaking responsibilities for those children included transporting the children to and from school and entertaining them after school during the summer of mr hussein received a check for dollar_figure from san diego health human services for his caretaking activities sdh services issued to mr hussein form_w-2 wage and tax statement form_w-2 for his taxable_year that showed dollar_figure of wage income the san diego unified school district issued to mr hussein form_w-2 for his taxable_year that showed dollar_figure of wage income we shall refer collectively to the respective amounts of wage income shown in the respective forms w-2 that sdh services and the san diego unified school district issued to mr hussein for his taxable_year as form_w-2 wages mr hussein filed form_1040 u s individual_income_tax_return for his taxable_year return in that return mr hussein reported the form_w-2 wages mr hussein did not report in hi sec_2011 return the dollar_figure that he received during for his caretaking activities from san diego health human services respondent issued a notice_of_deficiency notice to mr hussein for his taxable_year in that notice respondent determined inter alia that mr hussein had failed to include in his gross_income dollar_figure of nonemployee compen- sation he had received during his taxable_year discussion mr hussein bears the burden of establishing that the determinations in the notice are wrong see rule a 290_us_111 in paragraph of the stipulation of facts that mr hussein and respondent signed more than three months before the trial in this case they stipulated during the tax_year petitioner received dollar_figure of nonemployee com- pensation from the county of san diego health human services agency in connection with his caretaking activities shortly before the court’s trial session in san diego california commenced on date mr hussein signed a decision document that respondent had prepared reflecting inter alia that paragraph of the parties’ stipulation of facts several days thereafter but before that trial session had begun mr hussein informed respondent’s counsel that he wanted to have a trial we must decide whether the dollar_figure that petitioner concedes he received during from san diego health human services for certain caretaking activities is includible as nonemployee compensation in his gross_income for his taxable_year before turning to our consideration of that issue we note that we found the testimony of mr hussein the only witness at trial to be in certain material respects vague confusing and or difficult to comprehend at trial respondent’s counsel gave petitioner a copy of the stipulation of facts that the parties had signed and that we had made part of the record at the beginning of trial respondent’s counsel directed petitioner to paragraph of that stipulation in which the parties had stipulated that d uring the tax_year petitioner received dollar_figure of nonemployee compensation from the county of san diego health human services agency in connection with his caretaking activities respondent’s counsel then asked mr hussein whether that stipulated paragraph was a true statement petitioner replied yes true statement i receive petitioner presented no evidence and made no argument at trial that leads us to conclude that justice requires that paragraph of the parties’ stipulation of facts be deemed stricken from that stipulation on the record before us we find that during petitioner received dollar_figure of nonemployee compensation from the county of san diego health human services agency in connection with his caretaking activities on that record we hold that petitioner is required to include that nonemployee compensation in his gross_income for his taxable_year to reflect the foregoing decision will be entered for respondent petitioner presented no evidence and made no argument at trial that he is entitled to deduct for his taxable_year certain expenses that he paid in carrying out his caretaking activities
